Exhibit 10.1

 

Texas South Energy, Inc.

2018 Omnibus Incentive Plan

 

ARTICLE I - PLAN

 

1.1 Purpose. This Plan is a plan for key employees, officers, directors, and
consultants of the Company and its Affiliates and is intended to advance the
best interests of the Company, its Affiliates, and its stockholders by providing
those persons who have substantial responsibility for the management and growth
of the Company and its Affiliates with additional incentives and an opportunity
to obtain or increase their proprietary interest in the Company, thereby
encouraging them to continue in the employ of the Company or any of its
Affiliates.

 

1.2  Rule 16b-3 Plan. The Company is subject to the reporting requirements of
the Securities Exchange Act of 1934, as amended (the “1934 Act”), and the Plan
is intended to comply with all applicable conditions of Rule 16b-3 (and all
subsequent revisions thereof) promulgated under the 1934 Act as and when such
provisions become applicable to the Company, if such compliance is possible. To
the extent any provision of the Plan or action by the Board of Directors or
Committee fails to so comply, it shall be deemed null and void to the extent
permitted by law or if deemed advisable by the Committee, as determined in the
sole discretion of the Committee. In addition, the Board of Directors may amend
the Plan from time to time, as it deems necessary in order to meet the
requirements of any amendments to Rule 16b-3 without the consent of the
shareholders of the Company.

 

1.3  Effective Date of Plan. The Plan shall be effective July 27, 2018 (the
“Effective Date”). No Award shall be granted pursuant to the Plan more than ten
years after the Effective Date.

 

ARTICLE II - DEFINITIONS

 

The words and phrases defined in this Article shall have the meaning set out in
these definitions throughout this Plan, unless the context in which any such
word or phrase appears reasonably requires a broader, narrower, or different
meaning.

 

2.1  “Affiliate” means any subsidiary corporation. The term “subsidiary
corporation” means any corporation (other than the Company) or other entity in
an unbroken chain of corporations or other entities beginning with the Company
if, at the time of the action or transaction, each of the corporations or other
entities other than the last corporation or other entity in the unbroken chain
owns a controlling interest in one of the other corporations or other entities
in the chain. For this purpose, controlling interest has the meaning provided in
Final Treasury Regulation 1.409A-1(b)(5)(iii)(E)(1).

 

2.2  “Award” means each of the following granted under this Plan – Incentive
Option, Nonqualified Option, Stock Appreciation Right, Restricted Stock Award,
Performance Stock Award or Stock Award.

 

2.3  “Board of Directors” means the board of directors of the Company.

 

2.4  “Code” means the Internal Revenue Code of 1986, as amended.

 

2.5  “Committee” means the Compensation Committee of the Board of Directors, or
if no Compensation Committee has been formed, then it shall mean the entire
Board of Directors.

 

2.6  “Company” means Texas South Energy, Inc., a Nevada corporation.

 

2.7  “Consultant” means any person (other than an Employee), including an
advisor, engaged by the Company or Affiliate to render services and who is
compensated for such services.

 

2.8  “Eligible Persons” shall mean, with respect to the Plan, those persons who,
at the time that an Award is granted, are (i) Employees and all other key
personnel, including officers and directors, irrespective of whether such
individuals are Employees, of the Company or an Affiliate, or (ii) Consultants
or independent contractors who provide valuable services to the Company or
Affiliate as determined by the Committee.

 

2.9  “Employee” means a common law employee of the Company or any Affiliate.

 

2.10  “Fair Market Value” of the Stock as of any date means (a) the average of
the high and low sale prices of the Stock on that date on the principal
securities exchange on which the Stock is listed; or (b) if the Stock is not
listed on a securities exchange, the average of the high and low bid quotations
for the Stock on that date as reported by the National Quotation Bureau
Incorporated or other quotation system on which transactions in Stock are
principally reported; or (c) if none of the foregoing is applicable, an amount
at the election of the Committee equal to (x), the average between the closing
bid and ask prices per share of Stock on the last preceding date on which those
prices were reported or (y) that amount as determined by the Committee in good
faith in accordance with Code Section 409A and the guidance promulgated
thereunder.

 



 

 

 

2.11  “Incentive Option” means an option to purchase Stock granted under this
Plan which is designated as an “Incentive Option” and which is intended to
satisfy the requirements of Section 422 of the Code.

 

2.12  “Non-Employee Directors” means that term as defined in Rule 16b-3 under
the 1934 Act.

 

2.13  “Nonqualified Option” means an option to purchase Stock granted under this
Plan other than an Incentive Option.

 

2.14  “Option” means both an Incentive Option and a Nonqualified Option granted
under this Plan to purchase shares of Stock.

 

2.15  “Option Agreement” means the written agreement by and between the Company
and an Eligible Person, which sets out the terms of an Option.

 

2.16  “Outside Director” shall mean a member of the Board of Directors serving
on the Committee who satisfies Section 162(m) of the Code.

 

2.17  “Plan” means this Texas South Energy, Inc. 2018 Omnibus Incentive Plan, as
set out in this document and as it may be amended from time to time.

 

2.18  “Plan Year” means the Company’s fiscal year.

 

2.19  “Performance Stock Award” means an award denominated in shares of Stock to
be issued to an Eligible Person if specified predetermined performance goals are
satisfied as described in Article VII.

 

2.20  “Restricted Stock” or “Restricted Stock Award” means Stock awarded or
purchased under a Restricted Stock Agreement entered into pursuant to this Plan,
together with (i) all rights, warranties or similar items attached or accruing
thereto or represented by the certificate representing the stock and (ii) any
stock or securities into which or for which the stock is thereafter converted or
exchanged. The terms and conditions of the Restricted Stock Agreement shall be
determined by the Committee consistent with the terms of the Plan.

 

2.21  “Restricted Stock Agreement” means an agreement between the Company or any
Affiliate and the Eligible Person pursuant to which the Eligible Person receives
a Restricted Stock Award subject to Article VI.

 

2.22  “Restricted Stock Award” means an Award of Restricted Stock.

 

2.23  “Restricted Stock Purchase Price” means the purchase price, if any, per
share of Restricted Stock subject to an Award. The Committee shall determine the
Restricted Stock Purchase Price. It may be greater than or less than the Fair
Market Value of the Stock on the date of the Stock Award.

 

2.24  “Stock” means the common stock of the Company, $0.001 par value, or, in
the event that the outstanding shares of common stock are later changed into or
exchanged for a different class of stock or securities of the Company or another
corporation, that other stock or security.

 

2.25  “Stock Appreciation Right” and “SAR” means the right to receive the
difference between the Fair Market Value of a share of Stock on the grant date
and the Fair Market Value of the share of Stock on the exercise date.

 

2.26 “Stock Award” means an Award of Stock to an Eligible Person.

 

2.27  “10% Stockholder” means an individual who, at the time the Option is
granted, owns Stock possessing more than 10% of the total combined voting power
of all classes of stock of the Company or of any Affiliate, as determined for
purposes of Code Sections 422 and 424.

 

ARTICLE III - ELIGIBILITY

 

The individuals who shall be eligible to receive Awards shall be those Eligible
Persons of the Company or any of its Affiliates as the Committee shall determine
from time to time.

 



 2 

 

 

ARTICLE IV - GENERAL PROVISIONS RELATING TO AWARDS

 

4.1  Authority to Grant Awards. The Committee may grant to those Eligible
Persons of the Company or any of its Affiliates, as it shall from time to time
determine, Awards under the terms and conditions of this Plan. The Committee
shall determine subject only to any applicable limitations set out in this Plan,
the number of shares of Stock to be covered by any Award to be granted to an
Eligible Person.

 

4.2  Dedicated Shares. The total number of shares of Stock with respect to which
Awards may be granted under the Plan shall be 100,000,000 shares. The shares may
be treasury shares or authorized but unissued shares. The number of shares
stated in this Section 4.2 shall be subject to adjustment in accordance with the
provisions of Section 4.5. In the event that any outstanding Award shall expire
or terminate for any reason or any Award is surrendered, the shares of Stock
allocable to the unexercised portion of that Award may again be subject to an
Award under the Plan. Shares withheld in order to cover tax withholding
obligations shall reduce the number of shares of Stock available for issuance
under the Plan. The Committee may adopt reasonable counting procedures to ensure
appropriate counting, avoid double counting, and make adjustments pursuant to
the Plan. Subject to adjustment as provided in Section 4.5, the maximum number
of shares that may be covered by Options or SARs (other than a substitution
Award granted pursuant to Section 5.14) issued to an Eligible Person in any
calendar year shall not exceed 10,000,000 shares.

 

4.3  Non-transferability. Awards shall not be transferable by the Eligible
Person otherwise than by will or under the laws of descent and distribution, or
(with respect to Awards other than Incentive Options) pursuant to a qualified
domestic relations order (as defined by the Code or the rules thereunder), and
shall be exercisable, during the Eligible Person’s lifetime, only by him or a
transferee permitted by this Section 4. Any attempt to transfer an Award other
than under the terms of the Plan and the Agreement shall terminate the Award and
all rights of the Eligible Person to that Award.

 

4.4  Requirements of Law. The Company shall not be required to sell or issue any
Stock under any Award if issuing that Stock would constitute or result in a
violation by the Eligible Person or the Company of any provision of any law,
statute, or regulation of any governmental authority. Specifically, in
connection with any applicable statute or regulation relating to the
registration of securities, upon exercise of any Option or pursuant to any
Award, the Company shall not be required to issue any Stock unless the Committee
has received evidence satisfactory to it to the effect that the holder of that
Option or Award will not transfer the Stock except in accordance with applicable
law, including receipt of an opinion of counsel satisfactory to the Company to
the effect that any proposed transfer complies with applicable law. The
determination by the Committee on this matter shall be final, binding, and
conclusive. The Company may, but shall in no event be obligated to, register any
Stock covered by this Plan pursuant to applicable securities laws of any country
or any political subdivision. In the event the Stock issuable on exercise of an
Option or pursuant to an Award is not registered, the Company may imprint on the
certificate evidencing the Stock any legend that counsel for the Company
considers necessary or advisable to comply with applicable law. The Company
shall not be obligated to take any other affirmative action in order to cause
the exercise of an Option or vesting under an Award, or the issuance of shares
pursuant thereto, to comply with any law or regulation of any governmental
authority.

 

4.5  Changes in the Company’s Capital Structure.

 

(a)  The existence of outstanding Options or Awards shall not affect in any way
the right or power of the Company or its stockholders to make or authorize any
or all adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stock ahead of or affecting the Stock or its rights, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise. If the Company shall effect a subdivision or
consolidation of shares or other capital readjustment, the payment of a Stock
dividend, or other increase or reduction of the number of shares of the Stock
outstanding, without receiving compensation for it in money, services or
property, then (a) the number, class, and per share price of shares of Stock
subject to outstanding Options under this Plan shall be appropriately adjusted
in such a manner as to entitle an Eligible Person to receive upon exercise of an
Option, for the same aggregate cash consideration, the equivalent total number
and class of shares he would have received had he exercised his Option in full
immediately prior to the event requiring the adjustment; (b) the applicable
share limits under Article VII and the number and class of shares of Stock then
reserved to be issued under the Plan, shall each be adjusted by substituting for
the total number and class of shares of Stock at issue that number and class of
shares of Stock that would have been received by the owner of an equal number of
outstanding shares of each class of Stock as the result of the event requiring
the adjustment.

 

(b)  If the Company is merged or consolidated with another corporation and the
Company is not the surviving corporation, or if the Company is liquidated or
sells or otherwise disposes of substantially all of its assets while Options
remain outstanding under this Plan (each of the foregoing referred to as a
“Corporate Transaction”):

 

(i) Subject to the provisions of clause (ii) below, in the event of such a
Corporate Transaction, any unexercised Options shall automatically accelerate so
that they shall, immediately prior to the specified effective date for the
Corporate Transaction become 100% vested and exercisable; provided, however,
that any unexercised Options shall not accelerate if and to the extent such
Option is, in connection with the Corporate Transaction, either to be assumed by
the successor corporation or parent thereof (the “Successor Corporation”) or to
be replaced with a comparable award for the purchase of shares of the capital
stock of the Successor Corporation or parent thereof. Whether or not any
unexercised Option is assumed or replaced shall be determined by the Company and
the Successor Corporation in connection with the Corporate Transaction. The
Board of Directors shall make the determination of what constitutes a comparable
award to the unexercised Option, and its determination shall be conclusive and
binding. The unexercised Option shall terminate and cease to remain outstanding
immediately following the consummation of the Corporate Transaction, except to
the extent assumed by the Successor Corporation.

 



 3 

 

 

(ii)  All outstanding Options may be canceled by the Board of Directors as of
the effective date of any Corporate Transaction, if (i) notice of cancellation
shall be given to each holder of an Option and (ii) either (x) the Company shall
pay in cash to each holder of an Option the excess (if any) of the value of the
consideration received per share of Stock in the Corporate Transaction over the
exercise price per share of the Option (multiplied by the number of shares of
Stock then subject to the Option), which amount may be paid immediately upon the
closing of the Corporate Transaction or may be paid subject to the same terms
and conditions (such as escrows, holdbacks, or earnouts) as is the consideration
payable to the holders of Stock (provided that any such cash payment or payments
shall comply with the rules of Final Treasury Regulation Section
1.409A-3(i)(5)(iv)), or (y) each holder of an Option shall have the right to
exercise that Option in full (without regard to any limitations set out in or
imposed under this Plan or the Option Agreement granting that Option) during a
period set by the Board of Directors preceding the effective date of the merger,
consolidation, liquidation, sale, or other disposition and, if in the event all
outstanding Options may not be exercised in full under applicable securities
laws without registration of the shares of Stock issuable on exercise of the
Options, the Board of Directors may limit the exercise of the Options to the
number of shares of Stock, if any, as may be issued without registration. The
method of choosing which Options may be exercised, and the number of shares of
Stock for which Options may be exercised, shall be solely within the discretion
of the Board of Directors.

 

(c)  After a merger of one or more corporations into the Company or after a
consolidation of the Company and one or more corporations in which the Company
shall be the surviving corporation, each Eligible Person shall be entitled to
have his Restricted Stock and shares earned under a Performance Stock Award
appropriately adjusted based on the manner the Stock was adjusted under the
terms of the agreement of merger or consolidation.

 

(d)  In each situation described in this Section 4.5, the Committee will make
similar adjustments, as appropriate, in outstanding Stock Appreciation Rights.

 

(e)  The issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, for cash or property, or for
labor or services either upon direct sale or upon the exercise of rights or
warrants to subscribe for them, or upon conversion of shares or obligations of
the Company convertible into shares or other securities, shall not affect, and
no adjustment by reason of such issuance shall be made with respect to, the
number, class, or price of shares of Stock then subject to outstanding Awards.

 

4.6  Election under Section 83(b) of the Code. No Employee shall exercise the
election permitted under Section 83(b) of the Code without written approval of
the Committee. Any Employee doing so shall forfeit all Awards issued to him
under this Plan.

 

4.7 Book Entry. Notwithstanding any other provision of this Plan to the
contrary, the Company may elect to satisfy any requirement under this Plan for
the delivery of stock certificates through the use of electronic or other form
of book-entry.

 

ARTICLE V - OPTIONS AND STOCK APPRECIATION RIGHTS

 

5.1  Type of Option. The Committee shall specify at the time of grant whether a
given Option shall constitute an Incentive Option or a Nonqualified Option.
Incentive Stock Options may only be granted to Employees.

 

5.2  Option Exercise Price. The price at which Stock may be purchased under an
Incentive Option shall not be less than the greater of: (a) 100% of the Fair
Market Value of the shares of Stock on the date the Option is granted or (b) the
aggregate par value of the shares of Stock on the date the Option is granted.
The Committee in its discretion may provide that the price at which shares of
Stock may be purchased under an Incentive Option shall be more than 100% of Fair
Market Value. In the case of any 10% Stockholder, the price at which shares of
Stock may be purchased under an Incentive Option shall not be less than 110% of
the Fair Market Value of the Stock on the date the Incentive Option is granted.
The price at which shares of Stock may be purchased under a Nonqualified Option
shall be such price as shall be determined by the Committee in its sole
discretion but in no event lower than the par value of the shares of Stock on
the date the Option is granted; provided, however, that in the event that shares
of Stock subject to a Nonqualified Option are or may by the terms of the Option
become purchasable at a price that is less than the Fair Market Value of the
shares of Stock on the date the Option is granted, such Option shall be subject
to the provisions of Section 5.17 below and shall be intended to comply with (as
opposed to be exempt from) the requirements of Section 409A of the Code.

 



 4 

 

 

5.3  Duration of Options and SARS. No Option or SAR shall be exercisable after
the expiration of ten (10) years from the date the Option or SAR is granted. In
the case of a 10% Stockholder, no Incentive Option shall be exercisable after
the expiration of five years from the date the Incentive Option is granted.

 

5.4  Amount Exercisable -- Incentive Options. Subject to the provisions of
Section 5.17, each Option may be exercised from time to time, in whole or in
part, in the manner and subject to the conditions the Committee, in its sole
discretion, may provide in the Option Agreement, as long as the Option is valid
and outstanding. To the extent that the aggregate Fair Market Value (determined
as of the time an Incentive Option is granted) of the Stock with respect to
which Incentive Options first become exercisable by the optionee during any
calendar year (under this Plan and any other incentive stock option plan(s) of
the Company or any Affiliate) exceeds $100,000, the portion in excess of
$100,000 of the Incentive Option shall be treated as a Nonqualified Option. In
making this determination, Incentive Options shall be taken into account in the
order in which they were granted.

 

5.5  Exercise of Options. Each Option shall be exercised by the delivery of
written notice to the Committee setting forth the number of shares of Stock with
respect to which the Option is to be exercised, together with:

 

(a)  cash, certified check, bank draft, or postal or express money order payable
to the order of the Company for an amount equal to the option price of the
shares;

 

(b)  stock at its Fair Market Value on the date of exercise (if approved in
advance in writing by the Committee);

 

(c)  an election to make a cashless exercise through a registered broker-dealer
(if approved in advance in writing by the Committee);

 

(d) an election to have shares of Stock, which otherwise would be issued on
exercise, withheld in payment of the exercise price (if approved in advance in
writing by the Committee); and/or

 

(e)  any other form of payment which is acceptable to the Committee, including
without limitation, payment in the form of a promissory note, and specifying the
address to which the certificates for the shares are to be mailed.

 

As promptly as practicable after receipt of written notification and payment,
the Company shall deliver to the Eligible Person certificates for the number of
shares with respect to which the Option has been exercised, issued in the
Eligible Person’s name. If shares of Stock are used in payment, the aggregate
Fair Market Value of the shares of Stock tendered must be equal to or less than
the aggregate exercise price of the shares being purchased upon exercise of the
Option, and any difference must be paid by cash, certified check, bank draft, or
postal or express money order payable to the order of the Company. Delivery of
the shares shall be deemed effected for all purposes when a stock transfer agent
of the Company shall have deposited the certificates in the United States mail,
addressed to the Eligible Person, at the address specified by the Eligible
Person.

 

Whenever an Option is exercised by exchanging shares of Stock owned by the
Eligible Person, the Eligible Person shall deliver to the Company certificates
registered in the name of the Eligible Person representing a number of shares of
Stock legally and beneficially owned by the Eligible Person, free of all liens,
claims, and encumbrances of every kind, accompanied by stock powers duly
endorsed in blank by the record holder of the shares represented by the
certificates (with signature guaranteed by a commercial bank or trust company or
by a brokerage firm having a membership on a registered national stock
exchange). The delivery of certificates upon the exercise of Options is subject
to the condition that the person exercising the Option provides the Company with
the information the Company might reasonably request pertaining to exercise,
sale or other disposition. Notwithstanding the foregoing, to the extent approved
by the Committee, an Eligible Person may choose to deliver shares of Stock to
the Company via any reasonable attestation process meeting the requirements of
the Code and other applicable law.

 

5.6  Stock Appreciation Rights. All Eligible Persons shall be eligible to
receive Stock Appreciation Rights. The Committee shall determine the SAR to be
awarded from time to time to any Eligible Person. The grant of a SAR to be
awarded from time to time shall neither entitle such person to, nor disqualify
such person from, participation in any other grant of Awards by the Company,
whether under this Plan or any other plan of the Company. If granted as a
stand-alone SAR Award, the terms of the Award shall be provided in a Stock
Appreciation Rights Agreement.

 

5.7  Stock Appreciation Rights in Tandem with Options. Stock Appreciation Rights
may, at the discretion of the Committee, be included in each Option granted
under the Plan to permit the holder of an Option to surrender that Option, or a
portion of the part which is then exercisable, and receive in exchange, upon the
conditions and limitations set by the Committee, an amount equal to the excess
of the Fair Market Value of the Stock covered by the Option, or the portion of
it that was surrendered, determined as of the date of surrender, over the
aggregate exercise price of the Stock. In the event of the surrender of an
Option, or a portion of it, to exercise the Stock Appreciation Rights, the
shares represented by the Option or that part of it which is surrendered, shall
not be available for reissuance under the Plan. Each Stock Appreciation Right
issued in tandem with an Option (a) will expire not later than the expiration of
the underlying Option, (b) may be for no more than 100% of the difference
between the exercise price of the underlying Option and the Fair Market Value of
a share of Stock at the time the Stock Appreciation Right is exercised, (c) is
transferable only when the underlying Option is transferable, and under the same
conditions, and (d) may be exercised only when the underlying Option is eligible
to be exercised.

 



 5 

 

 

5.8  Conditions of Stock Appreciation Rights. All Stock Appreciation Rights
shall be subject to such terms, conditions, restrictions or limitations as the
Committee deems appropriate, including by way of illustration but not by way of
limitation, restrictions on transferability, requirement of continued
employment, individual performance, financial performance of the Company, or
payment of any applicable employment or withholding taxes.

 

5.9  Payment of Stock Appreciation Rights. The amount of payment to which the
Eligible Person who reserves an SAR shall be entitled upon the exercise of each
SAR shall be equal to the amount, if any by which the Fair Market Value of the
specified shares of Stock on the exercise date exceeds the Fair Market Value of
the specified shares of Stock on the date of grant of the SAR. The SAR shall be
paid in either cash or Stock, as determined in the discretion of the Committee
as set forth in the SAR agreement. If the payment is in Stock, the number of
shares to be paid shall be determined by dividing the amount of such payment by
the Fair Market Value of Stock on the exercise date of such SAR.

 

5.10  Exercise on Termination of Employment. Unless it is expressly provided
otherwise in the Option or SAR agreement, Options and SAR’s granted to Employees
shall terminate three months after severance of employment of the Employee from
the Company and all Affiliates for any reason, with or without Cause (defined
below), other than death, retirement under the then established rules of the
Company, or severance for disability. The Committee shall determine whether
authorized leave of absence or absence on military or government service shall
constitute severance of the employment of the Employee at that time.
Notwithstanding anything contained herein, no Option or SAR may be exercised
after termination of employment for any reason (whether by death, disability,
retirement or otherwise) if it has not vested as at the date of termination of
employment. Cause shall mean any of the following: (A) conviction of a crime
(including conviction on a nolo contendere plea) involving a felony or
dishonesty, or moral turpitude; (B) deliberate and continual refusal to perform
employment duties reasonably requested by the Company or an affiliate after
thirty (30) days’ written notice by certified mail of such failure to perform,
specifying that the failure constitutes cause (other than as a result of
vacation, sickness, illness or injury); (C) fraud or embezzlement as determined
by an independent certified public accountant firm; or (D) gross misconduct or
gross negligence in connection with the business of the Company or an affiliate
which has substantial effect on the Company or the affiliate.

 

5.11  Death. If, before the expiration of an Option or SAR, the Eligible Person,
whether in the employ of the Company or after he has retired or was severed for
disability, or otherwise dies, the Option or SAR may be exercised until the
earlier of the Option’s or SAR’s expiration date or six months following the
date of his death, unless it is expressly provided otherwise in the Option or
SAR agreement. After the death of the Eligible Person, his executors,
administrators, or any persons to whom his Option or SAR may be transferred by
will or by the laws of descent and distribution shall have the right, at any
time prior to the Option’s or SAR’s expiration or termination, whichever is
earlier, to exercise it, to the extent to which he was entitled to exercise it
immediately prior to his death, unless it is expressly provided otherwise in the
Option or SAR’s agreement.

 

5.12  Retirement. Unless it is expressly provided otherwise in the Option
Agreement, before the expiration of an Option or SAR, the Employee shall be
retired in good standing from the employ of the Company under the then
established rules of the Company, the Option or SAR may be exercised until the
earlier of the Option’s or SAR’s expiration date or six months following the
date of his retirement, unless it is expressly provided otherwise in the Option
or SAR agreement.

 

5.13  Disability. If, before the expiration of an Option or SAR, the Employee
shall be severed from the employ of the Company for disability, the Option or
SAR shall terminate on the earlier of the Option’s or SAR’s expiration date or
six months after the date he was severed because of disability, unless it is
expressly provided otherwise in the Option or SAR agreement.

 

5.14  Substitution Options. Options may be granted under this Plan from time to
time in substitution for stock options held by employees of other corporations
who are about to become employees of or affiliated with the Company or any
Affiliate as the result of a merger or consolidation of the employing
corporation with the Company or any Affiliate, or the acquisition by the Company
or any Affiliate of the assets of the employing corporation, or the acquisition
by the Company or any Affiliate of stock of the employing corporation as the
result of which it becomes an Affiliate of the Company. The terms and conditions
of the substitute Options granted may vary from the terms and conditions set out
in this Plan to the extent the Committee, at the time of grant, may deem
appropriate to conform, in whole or in part, to the provisions of the stock
options in substitution for which they are granted. Any substitute Options
granted pursuant to this paragraph shall meet the requirements set forth in
Final Treasury Regulation Sections 1.424-1 and 1.409A-1(b)(5)(v)(D), as
applicable.

 

5.15  Reload Options. Without in any way limiting the authority of the Board of
Directors or Committee to make or not to make grants of Options hereunder, the
Board of Directors or Committee shall have the authority (but not an obligation)
to include as part of any Option Agreement a provision entitling the Eligible
Person to a further Option (a “Reload Option”) in the event the Eligible Person
exercises the Option evidenced by the Option Agreement, in whole or in part, by
surrendering other shares of Stock in accordance with this Plan and the terms
and conditions of the Option Agreement. Any such Reload Option (a) shall be for
a number of shares equal to the number of shares surrendered as part or all of
the exercise price of such Option; (b) shall have an expiration date which is
the greater of (i) the same expiration date of the Option the exercise of which
gave rise to such Reload Option or (ii) one year from the date of grant of the
Reload Option; and (c) shall have an exercise price which is equal to one
hundred percent (100%) of the Fair Market Value of the Stock subject to the
Reload Option on the date of exercise of the original Option. Notwithstanding
the foregoing, a Reload Option which is an Incentive Option and which is granted
to a 10% Stockholder, shall have an exercise price which is equal to one hundred
ten percent (110%) of the Fair Market Value of the Stock subject to the Reload
Option on the date of exercise of the original Option and shall have a term
which is no longer than five (5) years.

 



 6 

 

 

Any such Reload Option may be an Incentive Option or a Nonqualified Option, as
the Board of Directors or Committee may designate at the time of the grant of
the original Option; provided, however, that the designation of any Reload
Option as an Incentive Option shall be subject to the provisions of the Code.
There shall be no Reload Options on a Reload Option. Any such Reload Option
shall be subject to the availability of sufficient shares under Section 4.2
herein and shall be subject to such other terms and conditions as the Board of
Directors or Committee may determine which are not inconsistent with the express
provisions of the Plan regarding the terms of Options.

 

5.16  No Rights as Stockholder. No Eligible Person shall have any rights as a
stockholder with respect to Stock covered by his Option until the date a stock
certificate is issued for the Stock.

 

5.17 Options Subject to Code Section 409A. Notwithstanding anything to the
contrary herein, Options granted under this Article V that are intended to
provide for the deferral of compensation and to be subject to the requirements
of Code Section 409A shall contain such terms and conditions (including, by
example and not by way of limitation, fixed exercise dates) as may be necessary
or desirable for the Option to comply with the requirements of Code Section
409A.

 

ARTICLE VI - AWARDS

 

6.1  Restricted Stock Awards. The Committee may issue shares of Stock to an
Eligible Person subject to the terms of a Restricted Stock Agreement. The
Restricted Stock may be issued for no payment by the Eligible Person or for a
payment below the Fair Market Value on the date of grant. Restricted Stock shall
be subject to restrictions as to sale, transfer, alienation, pledge or other
encumbrance and generally will be subject to vesting over a period of time
specified in the Restricted Stock Agreement. The Committee shall determine the
period of vesting, the number of shares, the price, if any, of Stock included in
a Restricted Stock Award, and the other terms and provisions which are included
in a Restricted Stock Agreement.

 

6.2  Restrictions. Restricted Stock shall be subject to the terms and conditions
as determined by the Committee, including without limitation, any or all of the
following:

 

(a)  a prohibition against the sale, transfer, alienation, pledge, or other
encumbrance of the shares of Restricted Stock, such prohibition to lapse at such
time or times as the Committee shall determine (whether in annual or more
frequent installments, at the time of the death, disability, or retirement of
the holder of such shares, or otherwise);

 

(b)  a requirement that the holder of shares of Restricted Stock forfeit, or in
the case of shares sold to an Eligible Person, resell back to the Company at his
cost, all or a part of such shares in the event of termination of the Eligible
Person’s employment during any period in which the shares remain subject to
restrictions;

 

(c)  a prohibition against employment of the holder of Restricted Stock by any
competitor of the Company or its Affiliates, or against such holder’s
dissemination of any secret or confidential information belonging to the Company
or an Affiliate; and

 

(d)  unless stated otherwise in the Restricted Stock Agreement, (i) if
restrictions remain at the time of severance of employment with the Company and
all Affiliates, other than for reason of disability or death, the Restricted
Stock shall be forfeited; and (ii) if severance of employment is by reason of
disability or death, the restrictions on the shares shall lapse and the Eligible
Person or his heirs or estate shall be 100% vested in the shares subject to the
Restricted Stock Agreement.

 

6.3  Stock Certificate. Shares of Restricted Stock shall be registered in the
name of the Eligible Person receiving the Restricted Stock Award and deposited,
together with a stock power endorsed in blank, with the Company. Each such
certificate shall bear a legend in substantially the following form:

 

“The transferability of this certificate and the shares of Stock represented by
it is restricted by and subject to the terms and conditions (including
conditions of forfeiture) contained in the Texas South Energy, Inc. 2018 Omnibus
Incentive Plan, and an agreement entered into between the registered owner and
the Company. A copy of the Plan and agreement is on file in the office of the
Secretary of the Company.”

 



 7 

 

 

6.4  Rights as Stockholder. Subject to the terms and conditions of the Plan,
each Eligible Person receiving a certificate for Restricted Stock shall have all
the rights of a stockholder with respect to the shares of Stock included in the
Restricted Stock Award during any period in which such shares are subject to
forfeiture and restrictions on transfer, including without limitation, the right
to vote such shares. Dividends paid with respect to shares of Restricted Stock
in cash or property other than Stock in the Company or rights to acquire stock
in the Company shall be paid to the Eligible Person currently. Dividends paid in
Stock in the Company or rights to acquire Stock in the Company shall be added to
and become a part of the Restricted Stock.

 

6.5  Lapse of Restrictions. At the end of the time period during which any
shares of Restricted Stock are subject to forfeiture and restrictions on sale,
transfer, alienation, pledge, or other encumbrance, such shares shall vest and
will be delivered in a certificate, free of all restrictions, to the Eligible
Person or to the Eligible Person’s legal representative, beneficiary or heir;
provided the certificate shall bear such legend, if any, as the Committee
determines is reasonably required by applicable law. By accepting a Stock Award
and executing a Restricted Stock Agreement, the Eligible Person agrees to remit
when due any federal and state income and employment taxes required to be
withheld.

 

6.6 Restriction Period. No Restricted Stock Award may provide for restrictions
continuing beyond ten (10) years from the date of grant.

 

6.7 Award of Stock. The Committee may award shares of Stock, without any cash
payment for such shares or without any restrictions, to designated Eligible
Persons for services rendered to the Company. The Stock may be subject to
purchase at, above or below the Fair Market Value on the date of grant (or for
no amount at all). The designation of a Stock Award shall be made by the
Committee in writing at any time after such Eligible Person has provided value
to the Company (or within such period as permitted by IRS regulations). The
Committee reserves the right to make adjustments in the amount of an Award if in
its discretion unforeseen events make such adjustment appropriate.

 

ARTICLE VII - PERFORMANCE STOCK AWARDS

 

7.1  Award of Performance Stock. The Committee may award shares of Stock,
without any payment for such shares, to designated Eligible Persons if specified
performance goals established by the Committee are satisfied. The terms and
provisions herein relating to these performance-based awards are intended to
satisfy Section 162(m) of the Code and regulations issued thereunder. The
designation of an employee eligible for a specific Performance Stock Award shall
be made by the Committee in writing prior to the beginning of the period for
which the performance is measured (or within such period as is permitted by IRS
regulations). The Committee shall establish the maximum number of shares of
Stock to be issued to a designated Employee if the performance goal or goals are
met; provided, however, that no individual may receive Performance Stock Awards
in any calendar year covering more than 10,000,000 shares of Stock. The
Committee reserves the right to make downward adjustments in the maximum amount
of an Award if in its discretion unforeseen events make such adjustment
appropriate.

 

7.2  Performance Goals. Performance goals determined by the Committee shall be
established in writing prior to the beginning of the period for which
performance is measured (or within such period as is permitted by IRS
regulations) based on one or more of the following criteria: specified increases
in cash flow; net profits; Stock price; Company, segment, or Affiliate sales;
market share; earnings per share; return on assets; and/or return on
stockholders’ equity.

 

7.3  Eligibility. The employees eligible for Performance Stock Awards are the
senior officers (i.e., chief executive officer, president, vice presidents,
secretary, treasurer, and similar positions) of the Company and its Affiliates,
and such other key Employees of the Company and its Affiliates as may be
designated by the Committee.

 

7.4  Certificate of Performance. The Committee must certify in writing that a
performance goal has been attained prior to issuance of any certificate for a
Performance Stock Award to any Employee. If the Committee certifies the
entitlement of an Employee to the Performance Stock Award, the certificate will
be issued to the Employee as soon as administratively practicable, and subject
to other applicable provisions of the Plan, including but not limited to, all
legal requirements and tax withholding. However, payment may be made in shares
of Stock, in cash, or partly in cash and partly in shares of Stock, as the
Committee shall decide in its sole discretion. If a cash payment is made in lieu
of shares of Stock, the number of shares represented by such payment shall not
be available for subsequent issuance under this Plan.

 

ARTICLE VIII - ADMINISTRATION

 

The Committee shall administer the Plan. All questions of interpretation and
application of the Plan and Awards shall be subject to the determination of the
Committee. A majority of the members of the Committee shall constitute a quorum.
All determinations of the Committee shall be made by a majority of its members.
Any decision or determination reduced to writing and signed by a majority of the
members shall be as effective as if it had been made by a majority vote at a
meeting properly called and held. In carrying out its authority under this Plan,
the Committee shall have full and final authority and discretion, including but
not limited to the following rights, powers and authorities, to:

 

(a)  determine the Eligible Persons to whom and the time or times at which
Options or Awards will be made;

 



 8 

 

 

(b)  determine the number of shares and the purchase price of Stock covered in
each Option or Award, subject to the terms of the Plan;

 

(c)  determine the terms, provisions, and conditions of each Option and Award,
which need not be identical;

 

(d)  accelerate the time at which any outstanding Option or SAR may be
exercised, or Restricted Stock Award will vest;

 

(e)  define the effect, if any, on an Option or Award of the death, disability,
retirement, or termination of employment of the Employee;

 

(f)  prescribe, amend and rescind rules and regulations relating to
administration of the Plan; and

 

(g)  make all other determinations and take all other actions deemed necessary,
appropriate, or advisable for the proper administration of this Plan.

 

The actions of the Committee in exercising all of the rights, powers, and
authorities set out in this Article and all other Articles of this Plan, when
performed in good faith and in its sole judgment, shall be final, conclusive and
binding on all parties.

 

The Committee may, from time to time, delegate to specified officers of the
Company or other committees of the Board of Directors (including Board
committees of one) the power and authority to grant or document Awards under the
Plan to specified groups of Eligible Persons, subject to such restrictions and
conditions as the Committee, in its sole discretion, may impose. The delegation
shall be as broad or as narrow as the Committee shall determine; provided,
however, that to the extent possible the Committee shall attempt to comply with
the provisions of the exemption provided under Rule 16b-3 of the Exchange Act
and not cause any award to fail to be “performance-based” compensation for
purposes of Code Section 162(m). To the extent that the Committee has delegated
the authority to determine certain terms and conditions of an Award, all
references in the Plan to the Committee’s exercise of authority in determining
such terms and conditions shall be construed to include the person to whom the
Committee has delegated the power and authority to make such determination.

 

ARTICLE IX - AMENDMENT OR TERMINATION OF PLAN

 

Except as specifically provided otherwise, the Board of Directors may at any
time terminate, and from time to time may amend or modify this Plan provided,
however, that no amendment or modification may become effective without approval
of the stockholders of the Company if stockholder approval is required to enable
the Plan to satisfy any applicable statutory or regulatory requirements, of if
the Company, on the advice of counsel, determines that stockholder approval is
otherwise necessary or desirable.

 

Except as specifically provided otherwise, no such amendment, modification, or
termination of the Plan shall affect adversely in any material way any Award
previously granted without the written consent of the Eligible Person holding
such Award.

 

ARTICLE X - MISCELLANEOUS

 

10.1  No Establishment of a Trust Fund. No property shall be set aside nor shall
a trust fund of any kind be established to secure the rights of any Eligible
Person under this Plan. All Eligible Persons shall at all times rely solely upon
the general credit of the Company for the payment of any benefit which becomes
payable under this Plan.

 

10.2  No Employment Obligation. The granting of any Option or Award shall not
constitute an employment contract, express or implied, nor impose upon the
Company or any Affiliate any obligation to employ or continue to employ any
Eligible Person. The right of the Company or any Affiliate to terminate the
employment of any person shall not be diminished or affected by reason of the
fact that an Option or Award has been granted to him.

 

10.3  Forfeiture. Notwithstanding any other provisions of this Plan, if the
Committee finds by a majority vote after full consideration of the facts that an
Eligible Person, before or after termination of his employment with the Company
or an Affiliate for any reason (a) committed or engaged in fraud, embezzlement,
theft, commission of a felony, or proven dishonesty in the course of his
employment by the Company or an Affiliate, which conduct damaged the Company or
Affiliate, or disclosed trade secrets of the Company or an Affiliate, or (b)
participated, engaged in or had a material, financial, or other interest,
whether as an employee, officer, director, consultant, contractor, stockholder,
owner, or otherwise, in any commercial endeavor in the United States which is
competitive with the business of the Company or an Affiliate without the written
consent of the Company or Affiliate, the Eligible Person shall forfeit all
outstanding Options and all outstanding Awards, and including all exercised
Options and other situations pursuant to which the Company has not yet delivered
a stock certificate. Clause (b) shall not be deemed to have been violated solely
by reason of the Eligible Person’s ownership of stock or securities of any
publicly owned corporation, if that ownership does not result in effective
control of the corporation.

 



 9 

 

 

The decision of the Committee as to the cause of an Employee’s discharge, the
damage done to the Company or an Affiliate, and the extent of an Eligible
Person’s competitive activity shall be final. No decision of the Committee,
however, shall affect the finality of the discharge of the Employee by the
Company or an Affiliate in any manner.

 

10.4  Tax Withholding. The Company or any Affiliate shall be entitled to deduct
from other compensation payable to each Eligible Person any sums required by
federal, state, or local tax law to be withheld with respect to the grant or
exercise of an Option or SAR, lapse of restrictions on Restricted Stock, or
award of Performance Stock or other Award. In the alternative, the Company may
require the Eligible Person (or other person exercising the Option, SAR or
receiving the Stock) to pay the sum directly to the employer corporation. If the
Eligible Person (or other person exercising the Option or SAR or receiving the
Stock) is required to pay the sum directly, payment in cash or by check of such
sums for taxes shall be delivered on the date on which the withholding is due.
Alternatively, and subject to the prior approval of the Committee, which may be
withheld by the Committee in its sole discretion, the Eligible Person may elect
to have share of Stock withheld or to deliver shares of Stock previously held by
the Eligible Person (for six months or such minimum amount of time as may be
required by the Committee to avoid adverse accounting consequences), to satisfy
the minimum statutory withholding taxes due. The shares of Stock delivered or
withheld (i) shall not be subject to any repurchase, forfeiture, vesting or
similar requirements, and (ii) shall have an aggregate Fair Market Value not in
excess of such minimum withholding obligations, with Fair Market Value
determined as of the date on which such withholding is required to be performed.
The Company’s obligation to deliver shares upon exercise of any Option or lapse
of restrictions on Stock or pursuant to any other Award shall be subject in its
entirety to the Eligible Person making arrangements acceptable to the Company to
cover all applicable tax withholding. The Company and its Affiliates shall not
be obligated to advise an Eligible Person of the existence of the tax or the
amount which the employer corporation will be required to withhold.

 

10.5  Written Agreement or Course of Conduct. Each Option and Award shall be
embodied in a written agreement which shall be subject to the terms and
conditions of this Plan and shall be signed by the Eligible Person and by a
member of the Committee on behalf of the Committee and the Company or an
executive officer of the Company, other than the Eligible Person, on behalf of
the Company. The agreement may contain any other provisions that the Committee
in its discretion shall deem advisable which are not inconsistent with the terms
of this Plan. Notwithstanding the foregoing, a written agreement is not required
if the Option or Award is granted in the ordinary course of conduct of the
business and the Company has sufficient accounting records reflecting the
services rendered in connection with the grant.

 

10.6  Indemnification of the Committee and the Board of Directors. With respect
to administration of this Plan, the Company shall indemnify each present and
future member of the Committee and the Board of Directors against, and each
member of the Committee and the Board of Directors shall be entitled without
further act on his part to indemnity from the Company for, all expenses
(including attorney’s fees, the amount of judgments, and the amount of approved
settlements made with a view to the curtailment of costs of litigation, other
than amounts paid to the Company itself) reasonably incurred by him in
connection with or arising out of any action, suit, or proceeding in which he
may be involved by reason of his being or having been a member of the Committee
and/or the Board of Directors, whether or not he continues to be a member of the
Committee and/or the Board of Directors at the time of incurring the expenses,
including, without limitation, matters as to which he shall be finally adjudged
in any action, suit or proceeding to have been found to have been negligent in
the performance of his duty as a member of the Committee or the Board of
Directors. However, this indemnity shall not include any expenses incurred by
any member of the Committee and/or the Board of Directors in respect of matters
as to which he shall be finally adjudged in any action, suit or proceeding to
have been guilty of gross negligence or willful misconduct in the performance of
his duty as a member of the Committee and the Board of Directors. In addition,
no right of indemnification under this Plan shall be available to or enforceable
by any member of the Committee and the Board of Directors unless, within 60 days
after institution of any action, suit or proceeding, he shall have offered the
Company, in writing, the opportunity to handle and defend same at its own
expense. This right of indemnification shall inure to the benefit of the heirs,
executors or administrators of each member of the Committee and the Board of
Directors and shall be in addition to all other rights to which a member of the
Committee and the Board of Directors may be entitled as a matter of law,
contract, or otherwise.

 

10.7  Gender. If the context requires, words of one gender when used in this
Plan shall include the others and words used in the singular or plural shall
include the other.

 

10.8  Headings. Headings of Articles and Sections are included for convenience
of reference only and do not constitute part of the Plan and shall not be used
in construing the terms of the Plan.

 

10.9  Other Compensation Plans. The adoption of this Plan shall not affect any
other stock option, incentive or other compensation or benefit plans in effect
for the Company or any Affiliate, nor shall the Plan preclude the Company from
establishing any other forms of incentive or other compensation for employees of
the Company or any Affiliate.

 

10.10  Other Options or Awards. The grant of an Option or Award shall not confer
upon the Eligible Person the right to receive any future or other Options or
Awards under this Plan, whether or not Options or Awards may be granted to
similarly situated Eligible Persons, or the right to receive future Options or
Awards upon the same terms or conditions as previously granted.

 



 10 

 

 

10.11  Governing Law. The provisions of this Plan shall be construed,
administered, and governed under the laws of the State of Texas.

 

10.12 Section 409A. Notwithstanding anything in this Plan to the contrary, the
Plan and Awards made under the Plan are intended to comply with the requirements
imposed by Section 409A of the Code, and both the Plan and all Awards issued
hereunder shall be interpreted accordingly. The Committee shall have full power
and authority, without the consent of any Eligible Person, to modify in its sole
and absolute discretion any outstanding Award or delay the payment of any
amounts payable pursuant to an outstanding Award to the minimum extent necessary
to meet the requirements of Code Section 409A. Notwithstanding the foregoing, in
no event shall the Company have any liability for failure of any Award to
satisfy the requirements of Code Section 409A.

 

10.13 Changes in Accounting or Tax Rules. Except a provided otherwise at the
time an Award is granted, notwithstanding any other provision of the Plan to the
contrary, if, during the term of the Plan, any changes in the financial or tax
accounting rules applicable to any Award shall occur which, in the sole judgment
of the Committee, nay have a material adverse effect on the reported earnings,
assets or liabilities of the Company, the Committee shall have the right and
power to modify as necessary and then outstanding Award as to which the
applicable services or other restrictions have not been satisfied.

 



 11 

 

